Proceeding under article 78 of the CPLR to review a determination of the State Liquor Authority, dated November 16, 1970, which suspended petitioner's restaurant liquor license for a period of 5 days on one charge and 10 days on another charge, to run concurrently for a total of 10 days. Determination unanimously modified, on the law and in the exercise of discretion, to the extent of deferring the suspension therein ordered, and otherwise confirmed, without costs and without disbursements. In our opinion, upon the record before us, the imposition of an unconditional suspension was so disproportionate to the offenses committed as to constitute an abuse of discretion, and the penalty of suspension should have been deferred. Concur — Nunez, J. P., Kupferman, Murphy, Steuer and Tilzer, JJ.